Citation Nr: 0727291	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-07 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1988.

This matter is before the Board of Veterans' Appeal (Board) 
on appeal from a March 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The Board notes that the veteran's original claim for service 
connection for a left knee disability was previously remanded 
to the RO via the Appeals Management Center (AMC) for further 
development per a Board decision dated January 2007.  

The Board notes that the March 2003 rating decision also 
denied service connection for a right knee condition and a 
right hip condition.  However, by a rating decision dated May 
2007, the RO granted service connection for right knee strain 
and a right hip strain.  Accordingly, these claims are no 
longer in appellate status before the Board.

In May 2007, the veteran raised claims which were initially 
denied in the Board's January 2007 decision.  The claims 
noted in the May 2007 statement are referred to the agency of 
original jurisdiction for appropriate action.


FINDING OF FACT

The veteran does not have a current left knee condition that 
arose during or was otherwise related to active service.  


CONCLUSION OF LAW

A left knee condition was not incurred in, or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In August 2002, the veteran was provided with proper notice 
as it pertained to his claim of service connection for a left 
knee condition with the exception that he was not provided 
with notice of the type of information and evidence necessary 
to assign a disability rating or effective date.  The Board 
points out that this type of notice was not provided to the 
veteran until February 2007.  While the notice provided was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the AMC prior to the transfer and 
re-certification of the veteran's case to the Board after the 
January 2007 Board remand.  The veteran and his 
representative have had time to consider the content of the 
notice, present argument, and respond with any additional 
evidence or information relevant to the claim.  Furthermore, 
the record does not show that any notification deficiencies, 
either with respect to timing or content, have resulted in 
prejudice.  

The record shows that the veteran, who is represented, had 
actual knowledge with the requirements for the benefits 
sought on appeal.  Therefore, under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," such that the VCAA timing error did not 
affect the essential fairness of the adjudication of the 
claim.  See Sanders, supra. See also Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  Thus, the Board concludes that the 
defect in the timing of the VCAA notice constitutes harmless 
error.  See generally, Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  
 
With respect to VA's duty to assist the veteran, the Board 
notes that there is no indication that any additional action 
is needed to comply with the duty to assist the veteran in 
connection with the claim.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining 
evidence necessary to substantiate the veteran's claim.  The 
RO has obtained the veteran's service medical records, 
private medical records, and VA medical records.  The veteran 
underwent VA examination.  The veteran was also afforded a 
hearing at the Regional Office.  The veteran has not 
identified any further evidence with respect to his claim, 
and the Board is similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Analysis

The veteran contends that his left knee condition is the 
result of his active service.

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

Review of the veteran's service medical records revealed that 
examination and report of medical history upon enlistment, 
dated October 1968, noted no complaints of knee pain, and no 
abnormalities of the lower extremities.  A periodic 
examination dated February 1971 did not note any 
abnormalities to the knee.  A May 1979 treatment report 
indicated trauma to the left knee after the veteran was 
struck in the knee while playing softball.  The physician 
noted that the joint was stable, and provided a diagnosis of 
contusion to the left knee.  An x-ray performed on the same 
day indicated no significant abnormalities.  Subsequent 
periodic examinations dated May 1981, and February 1985 
similarly did not indicate any abnormalities of the lower 
extremities.  The veteran's report of medical history upon 
retirement, dated September 1988, indicated complaints of 
knee pain, and a trick knee.  However, the examiner noted 
that these complaints were related to the veteran's right 
knee.  Examination upon retirement, dated September 1988 also 
indicated normal lower extremities.  

The veteran was afforded a VA examination of his left knee in 
May 2005.  The examiner noted that the veteran's service 
medical records indicated an injury to the left knee in 1979.  
Upon examination of the left knee, the examiner noted flexion 
to 130 degrees and full extension.  Ligaments were stable to 
varus and valgus stress, and drawer and McMurrays testing was 
negative.  The veteran had a normal gait and no guarding was 
noted.  X-rays of the left knee showed a normal knee.  The 
examiner provided a diagnosis of bilateral knee strain.

The veteran was afforded a regional office hearing in May 
2005.  At the hearing the veteran testified that his right 
knee bothered him more than his left knee, and that every so 
often his left knee would swell up.  Regarding his left knee, 
the veteran stated that he initially had pain and swelling in 
the knee in 1979.  From that point forward, the veteran would 
occasionally have a flare-up in the knee during the late 
1970s.  

The veteran was afforded a second VA examination in February 
2007.  The veteran denied any current problems with his left 
knee.  Upon examination, gait was normal, and there was no 
evidence of deformity, effusion, weakness, inflammation, or 
episodes of dislocation.  The veteran reported occasional 
locking episodes in the right knee, but none in the left.  
The examiner did not provide a diagnosis for the left knee.  
In a May 2007 addendum, the examiner noted that the veteran 
contended that he did not have problems with the left knee, 
but rather had complaints involving his right knee.  The 
examiner stated that there was no current disability of the 
left knee based on the examinations and x-ray results noting 
a normal left knee, and the veteran's statements that he did 
not have any current problems with his left knee upon 
examination.   

While the veteran's service medical records do show that the 
veteran had a contusion to the left knee during service, 
there was no objective medical evidence of a chronic left 
knee disability.  The veteran's examination upon retirement 
from the military did not note any abnormalities in the left 
knee.  Additionally, after examining the veteran and 
reviewing the claims file, the February 2007 VA examiner 
noted a normal left knee, and specifically stated that the 
veteran previous x-rays and examinations showed a normal 
knee.  Furthermore, the February 2007 examination indicated 
clearly that the veteran did not currently have any problems 
with his left knee.  

Although when examined in May 2005, the examiner diagnosed 
the veteran as having a bilateral knee strain, physical 
examination of the left knee was, for the most part, 
negative.  Therefore, the Board finds that the diagnosis of a 
knee strain in 2005 fails to show that the veteran currently 
has a chronic left knee disability.  This is the case 
especially in light of x-ray studies showing no abnormality 
of the knee and the VA examiner in 2007 stating that the 
veteran did not currently have a left knee disability.  The 
Board notes that the 2007 VA examiner based his finding that 
the veteran did not have a current left knee disability on 
physical examination, history reported by the veteran and 
objective diagnostic studies.  Thus, the Board finds the 2007 
finding that the veteran does not currently have a chronic 
left knee disability to be more probative that the May 2005 
finding that the veteran had a bilateral knee strain.  The 
totality of the evidence of record fails to confirm a chronic 
left knee strain.

The Board concludes that the preponderance of the evidence of 
record fails to demonstrate that the veteran has a current 
left knee disability.  In the absence of a current finding of 
a left knee disability, the claim of service connection must 
be denied.


ORDER

Service connection for a left knee disability is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


